       Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 1 of 21




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF PENNSYLVANIA,
et al.,
                                     Plaintiffs,
v.                                                 No. 1:20-cv-1468-CJN
Elisabeth D. DEVOS, in her official capacity
as Secretary of the United States Department
of Education, et al.,
                                  Defendants,

FOUNDATION FOR INDIVIDUAL RIGHTS
IN EDUCATION
510 Walnut St.
Suite 1250
Philadelphia, PA 19106,
INDEPENDENT WOMEN’S LAW CENTER
4 Weems Lane, #312
Winchester, VA 22601,
SPEECH FIRST, INC.
1300 I St. NW
Suite 400E
Washington, D.C. 20005,
            Intervenor-Defendants.




BRIEF OF FAMILIES ADVOCATING FOR CAMPUS EQUALITY AS AMICUS CURIAE
  IN OPPOSITION TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 2 of 21



                                                          TABLE OF CONTENTS
                                                                                                                                                      Page


TABLE OF AUTHORITIES .......................................................................................................................... iiii

STATEMENT OF INTEREST ........................................................................................................................ iii

SUMMARY OF ARGUMENT .........................................................................................................................3

ARGUMENT .....................................................................................................................................................4
   I.     The Final Rules Are a Laudable Effort to Restore Fairness to Title IX Adjudications .........................4
   II.    FACE Family and Student Experiences .................................................................................................5

CONCLUSION ................................................................................................................................................18




                                                                              ii
               Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 3 of 21



                                                          TABLE OF AUTHORITIES
                                                                                                                                               Page
Rules and Regulations

Final Rule, U.S. Dep’t of Educ., Nondiscrimination on the Basis of Sex in Education
  Programs or Activities Receiving Federal Financial Assistance,85 FR 30026-01, at *30101 (May
  19, 2020 (to be codified at 34 C.F.R. pt. 106)). .............................................................................. 5


Other Authorities

American Bar Association, ABA Task Force on College Due Process Rights and Victim Protections
 releases final report, June 26, 2017, https://www.americanbar.org/news/abanews/aba-news-
 archives/2017/06/aba_task_force_onco/ ......................................................................................... 1

Erica L. Green, DeVos’s Rules Bolster Rights of Students Accused of Sexual Misconduct, May 6,
  2020, New York Times, https://www.nytimes.com/2020/05/06/us/politics/campus-sexual-
  misconduct-betsy-devos.html .......................................................................................................... 5

Jake New, Must vs. Should: Colleges say the Department of Education’s guidance on campus
  sexual assault is vague and inconsistent, Feb. 25, 2016, Inside Higher Ed,
  https://www.insidehighered.com/news/2016/02/25/colleges-frustrated-lack-clarification-title-ix-
  guidance .......................................................................................................................................... 4

Minding the Campus by KC Johnson, https://www.mindingthecampus.org/author/kcjohnson/ ........ 4

National District Attorneys Assn., Women Prosecutors Section, White Paper; National Sexual
 Assault Investigation and Prosecution Best Practices Guide, January 3, 2018,
 https://www.ciclt.net/ul/ndaajustice/WhitepaperFinalDraft-SA.pdf. .............................................. 2

Samantha Harris and KC Johnson, Campus Courts in Court: The Rise in Judicial Involvement in
  Campus Sexual Misconduct Adjudications, 22:49, 58-60, 61-62, NYUJ Legis. & Pub. Pol’y,
  2019, https://nyujlpp.org/wp-content/uploads/2019/12/Harris-Johnson-Campus-Courts-in-Court-
  22-nyujlpp-49.pdf. ........................................................................................................................... 4

Title IX lawsuit database maintained by KC Johnson:
  https://docs.google.com/spreadsheets/d/1CsFhy86oxh26SgTkTq9GV_BBrv5NAA5z9cv178Fjk3
  o/edit#gid=0 .................................................................................................................................... 4

The American Law Institute (ALI) Principles of the Law, Student Sexual Misconduct: Procedural
  Frameworks for Colleges and Universities, https://www.ali.org/projects/show/project-sexual-
  and-gender-based-misconduct-campus-procedural-frameworks-and-analysis/ .............................. 1




                                                                          iii
          Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 4 of 21



                                 STATEMENT OF INTEREST

       Families Advocating for Campus Equality (FACE) is a 501(c)(3) nonpartisan, nonprofit

organization that advocates for equal treatment and due process for those affected by Title IX

sexual misconduct campus disciplinary proceedings. It was founded in 2013 by several mothers of

sons who had been wrongfully accused of or erroneously found responsible for sexual misconduct

at their respective colleges and universities without being given an adequate opportunity to defend

themselves. FACE strives to balance and protect the interests of all parties involved in campus

sexual misconduct disputes. It supports accusers’ rights and protections and has welcomed accused

women and LGBTQ students, though the vast majority of its accused student members are men.

       Organized and operated primarily by women, FACE has brought together nearly 2,000

accused students, professors, and their families from across the country who were harmed by

inequitable Title IX disciplinary processes. In the wake of often traumatic Title IX campus

disciplinary processes, these families provide invaluable encouragement, support, and advice to

each other. Many also assist FACE in advocating for policy and legislative change.

       In support of that goal, FACE Co-President Cynthia P. Garrett has served on an American

Bar Association Criminal Justice Section Task Force and as a liaison on an American Law Institute

sexual misconduct project, both focused on developing equitable Title IX and sexual misconduct

disciplinary procedures, and both populated by people with a variety of perspectives, including

victims’ advocates, campus administrators, and attorneys representing both Title IX complainants

and respondents.1



1
 American Bar Association, “ABA Task Force on College Due Process Rights and Victim
Protections releases final report,” June 26, 2017, https://www.americanbar.org/news/abanews/aba-
news-archives/2017/06/aba_task_force_onco/; The American Law Institute (ALI) Principles of the
Law, Student Sexual Misconduct: Procedural Frameworks for Colleges and Universities,
https://www.ali.org/projects/show/project-sexual-and-gender-based-misconduct-campus-
procedural-frameworks-and-analysis/.
                                                 1
           Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 5 of 21



        Since its founding seven years ago, FACE has been contacted by thousands of students and

faculty members who have experienced result-driven Title IX disciplinary processes in which

school officials have: refused to disclose details of the conduct of which they’ve been accused;

denied them access to the evidence relied on to find them responsible; refused them the opportunity

to question their accusers and witnesses; relied on hearsay and other evidence inadmissible in any

other adjudicatory arena; ignored their lack of harmful intent or good-faith beliefs; and dispensed

with any presumption that they may actually be innocent.

        FACE knows all too well how hard it is for the accused, and especially for accused students,

to defend themselves against sexual misconduct allegations. Innocent students often trust that they

will be treated fairly and are told “just tell the truth and you’ll be fine.” In reality, students have

been blindsided by experienced campus attorneys and administrators who act as prosecutors,

compiling evidence and testimony to establish their guilt, while denying them access to any

equivalently experienced advocate, attorney, or even a parent. Even more troubling are the

constitutional implications of campus officials who sometimes solicit criminal investigators to

listen in on student interviews without the latter’s knowledge or legal advice.2

        FACE is uniquely positioned to give genuine voice to the perspectives of accused students

and their families. Without FACE’s involvement, these voices will not be adequately heard. That

is because unlike accusers, accused students will be publicly humiliated and vilified based only on

an accusation. If an accused student is found responsible, he will gain little or nothing from

publicly insisting that he was falsely accused; most people will simply assume the accusation alone

proves his guilt. And if he is found not responsible and goes public, people will still think he did it




2
 National District Attorneys Assn., Women Prosecutors Section, White Paper; National Sexual
Assault Investigation and Prosecution Best Practices Guide, January 3, 2018,
https://www.ciclt.net/ul/ndaajustice/WhitepaperFinalDraft-SA.pdf.
                                                    2
           Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 6 of 21



and say, “he just got off.” There is nothing to gain, and much to lose, by telling someone you were

falsely accused of a terrible crime.

        Contrast that with the incentives for accusers. If they win their case on campus, they are

perfectly willing to go public, claim the mantle of victimhood, and be honored for their bravery in

speaking out. If they lose their case, they can still claim the mantle of victimhood and accuse the

school of getting it wrong. For accusers, in other words, it is “heads I win, tails you lose” when it

comes to telling their stories—which is one reason that the stories of accusers, and not of the falsely

accused, tend to dominate in the public sphere. Accused students, whether they prevail or not,

rarely gain from publicity. Thus, FACE’s participation as an amicus, to tell some of those stories, is

one of the few ways they can be heard and the public informed.

        FACE believes the new Title IX regulations (the “Final Rules”) will go a long way toward

restoring balance and fairness in the adjudication of Title IX cases on college campuses, and in turn

reduce the number of lawsuits filed by both complainants and respondents. The fairer a process is,

the less likely people will be to sue over it when it doesn’t go their way.

                                    SUMMARY OF ARGUMENT

        Accusers in Title IX cases have dominated the public narrative of sexual assault on campus.

Whether through accuser-focused movies like The Hunting Ground, credulous coverage in the

national press, or self-serving narratives on social media, it is the accuser’s side of the story that is

most often told. That is not because the accused has no story to tell; rather, it is because going

public, even after winning a Title IX case, will rarely benefit the accused in the way that it can

benefit an accuser. FACE cannot, of course, begin to remedy that asymmetry with a single amicus

brief, but it can at least make this Court aware that there is another side to the story that is rarely

told. In so doing, it hopes to show the Court how the Final Rules are an important and necessary

measure to restore basic fairness in those proceedings on campus.

                                                    3
           Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 7 of 21



                                           ARGUMENT

    I.      The Final Rules Are a Laudable Effort to Restore Fairness to Title IX Adjudications

         Attached in the Appendix are stories from just a small sampling of the 2,000 or so FACE

families and students who have endured inequitable and result-driven Title IX procedures without

adequate process—something that may have been avoided if they had been able to avail themselves

of the protections afforded by the Final Rules.3 FACE families and students submitted many

comments to the Education Department’s Office for Civil Rights (OCR) and met with hundreds of

legislators across the country, pleading for change in how schools have been conducting Title IX

disciplinary proceedings. Though silent and nameless, these students and families have been

waiting and praying for that change for years, with the hope that no more students are forced to

endure the soul-destroying processes to which they were subjected.

         The Final Rules clarify OCR’s previously “vague and inconsistent” policies on how and

when schools should respond to sexual harassment.4 They specify the scope of conduct that falls

under Title IX and the methods schools must use to reach accurate and equitable resolutions of

complaints. They take into account the nearly 600 post-2011 accused-student lawsuits filed over

schools’ flawed Title IX policies and procedures, as well as the almost 200 court decisions and

rulings in favor of respondents.5 As the Department has explained, the grievance process set forth


3
  For readability’s sake, given the short length of the stories in the Appendix, we have not provided
pin cites where we quote from the stories.
4
  Jake New, “Must vs. Should: Colleges say the Department of Education’s guidance on campus
sexual assault is vague and inconsistent,” Feb. 25, 2016, Inside Higher Ed,
https://www.insidehighered.com/news/2016/02/25/colleges-frustrated-lack-clarification-title-ix-
guidance; see also Samantha Harris and KC Johnson, Campus Courts in Court; The Rise in
Judicial Involvement in Campus Sexual Misconduct Adjudications, 22:49, 58-60, 61-62, NYUJ
Legis. & Pub. Pol’y, 2019, https://nyujlpp.org/wp-content/uploads/2019/12/Harris-Johnson-
Campus-Courts-in-Court-22-nyujlpp-49.pdf.
5
  See Title IX lawsuit database maintained by KC Johnson:
https://docs.google.com/spreadsheets/d/1CsFhy86oxh26SgTkTq9GV_BBrv5NAA5z9cv178Fjk3o/
edit#gid=0; see also Minding the Campus by KC Johnson,
https://www.mindingthecampus.org/author/kcjohnson/.
                                                  4
            Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 8 of 21



in the Final Rules “effectuates Title IX’s non-discrimination mandate both by reducing the

opportunity for sex discrimination to impact investigation and adjudication procedures” and “by

promoting a reliable fact-finding process so that recipients are held liable for providing remedies to

victims of sex discrimination....” Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 FR 30026-01, at *30101 (May 19, 2020 (to

be codified at 34 C.F.R. pt. 106)).

          Secretary DeVos was absolutely correct in recognizing that “we can continue to combat

sexual misconduct without abandoning our core values of fairness, presumption of innocence, and

due process.”6 Enough is enough; the time for change is long overdue. We hope the stories of

what some FACE families have suffered through will help make that clear to the Court.

    II.      FACE Family and Student Experiences

          A. Student 1

          Student 1 was falsely accused of sexual assault in 2015 and expelled. As his parents noted,

it was “a traumatic experience for our son and entire family in which the university ignored

significant exculpatory evidence in their quest to believe ‘victims.’” After going through what they

went through with their son, they felt “more comfortable sending our daughter to college than our

younger sons.” They are convinced that if they had had the benefit of the Final Rules, that “would

have made a difference in the outcome of our son’s case.” Like so many families before them, they

have concerns about the panel that decided their son’s guilt. In this case, the panel “included two

young female employees of the university who had been trained with [the] presumption of guilt.”

          The parents also believe that cross-examination would have been enormously helpful to

their son. Instead of having to answer difficult questions, the accuser in his case “did not have to


6
 Erica L. Green, “DeVos’s Rules Bolster Rights of Students Accused of Sexual Misconduct,” May
6, 2020, New York Times, https://www.nytimes.com/2020/05/06/us/politics/campus-sexual-
misconduct-betsy-devos.html.
                                                   5
            Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 9 of 21



answer any questions about her story, and her words were taken as fact.” Finally, this family

believes that having “an adviser be an active part of the hearing would have been extremely helpful

to our son.” Instead, they had a lawyer who was forced to be, like all lawyers under the current

system, a potted plant: “She was not allowed to speak to him, witnesses, the accuser, or the hearing

panel.” This family hopes that the Final Rules will go into effect and make Title IX processes fair

for all students.

        B. Student 2

        Student 2 had to suffer through a process involving the so-called “single investigator

model,” which “included a one-on-one interview with our son (about 45 minutes) and an interview

with the complainant.” Witnesses were interviewed, but there were no actual witnesses to what

happened between her son and his accuser—“only the hearsay conversations.” Moreover, not even

one of the hearsay witnesses “heard the complainant allege any assault immediately after or within

the first 48 hours.” The investigator, who also served as both judge and jury, “did not pursue

available physical evidence that would have corroborated our son’s testimony” or “follow up or

pursue numerous inconsistencies in the complainant’s testimony and version of events.”

    Among the undisputed facts at the hearing, according to this family, were:

        •   “Respondent asked complainant to engage in sex.

        •   Complainant said ‘no.’

        •   Respondent asked complainant to perform oral sex on him.

        •   Complainant performed oral sex on respondent.

        •   Complainant stopped performing oral sex after about 5- 10 seconds.

        •   Complainant and respondent resume kissing and holding for several minutes.

        •   Respondent’s phone rang and after answering and a brief telephone conversation,

            respondent left.”
                                                  6
           Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 10 of 21



In the end, the investigator somehow found both of them credible but found their son responsible.

(This particular form of doublethink happens all the time in Title IX cases, as schools find it far

easier to ruin someone’s future than to call them a liar.)

       This family, too, believes that the Final Rules would have made a difference in their son’s

case. The Final Rules require the collection and discovery of relevant evidence, whereas in this

case the investigator “was not required to and was completely not interested in collecting any

evidence,” including “telephone and text messages (and corresponding time stamps) and key card

time stamps to the dorm room.” Nor, of course, did their son have a chance to cross-examine the

complainant. The gravamen of her complaint was that she felt pressured. Her basis for feeling that

was questionable at best, but no one ever asked her questions about it. This family said that during

the course of this terribly unfair process, “we consistently wondered out loud, ‘How could this

happen in America?’”

       C. Student 3

       Student 3 “was dragged through a university disciplinary process that shocked me to my

core.” He was not allowed:

       •    “to present [his] own evidence or witnesses without arbitrary administration approval (the

            administration had no criteria and they provided no explanation),”

       •    “to question my accuser or any of [complainant’s] witnesses personally or through an

            advisor,” [or]

       •    “to even question parts of my accuser’s story.”

       In addition to effectively tying his hands behind his back, “the university refused to provide

any details of the accusation until after the investigation had concluded.” Finally, late on the night

before the hearing, the school denied all but one of Student 3’s witnesses, then at the hearing

refused to ask any of his pre-submitted written questions. This is exactly why the Final Rules
                                                   7
          Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 11 of 21



provide for live questioning by a student’s advisor: school officials, despite the duty of care they

owe both parties, are often reluctant to ask pre-submitted written questions of an alleged victim.

       Student 3’s “life and career trajectories” were “permanently altered” by this experience,

which included a two-and-a-half year suspension. It took his family thousands of dollars and the

intervention of a court to provide Student 3 with the rights any student in America should receive

when accused of a serious crime.

       D. Student 4

       Student 4’s family tells a story that is familiarly Orwellian to people who have been through

this process. Six days after the alleged assault, the complainant told campus security that their son

had sexually assaulted her. Instead of being put through a normal process, their son was “abruptly

pulled out of his lab class and told he was suspended” shortly after meeting with a school dean,

during which he had been told only that “there was ‘inappropriate touching’ and he ‘did not get

affirmative consent.’” Despite not even involving sexual intercourse, the charges made the news

that night. What is most striking about this family’s story is how the accuser’s version of events

seems to have evolved over time. The accuser texted her roommate that she had been “teasing him

earlier that day, and I did kiss him and stuff,” and she asked if what had happened between them

“counted as sexual assault.” The roommate then pulled up the Justice Department’s definition of

sexual assault, and, after they reviewed it together, they decided that it “would count.” The

accuser’s own mother does not seem to have believed her daughter was assaulted. Instead, her

mother told her she “just needed to be more careful with boys.”

       Late on a Thursday afternoon, their son was told that he only had until Monday to submit a

statement responding to the allegations, despite not knowing what his accuser was actually saying

he did. Instead, he was given only her “name, date, place and that he was ‘charged’ with ‘rape’ and

‘inappropriate touching.’” The Final Rules, of course, would require far more notice than that and

                                                   8
         Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 12 of 21



would not force an accused student to walk so blindly into the beginning of a process. The

unfairness did not end there. Her investigation consisted only of statements against their son, his

accuser, and her friends. Their son “was then allowed to write one more statement in response to

what he viewed.” He received no hearing and did not have a chance to confront his accuser.

Indeed, even the investigator herself never verbally questioned him. This family believes that

“cross-examination would have made a difference in the outcome of this case, as it is the best tool

for determining credibility.” Their son was ultimately found responsible and has suffered from

being stigmatized as a “sex offender.” This family signed their statement “anonymous and forever

changed.”

       E. Student 5

       When Student 5 received notice that he had been accused of sexual misconduct, his first

reaction was to be unconcerned. After all, though he “obviously understood that any allegation of

sexual misconduct is extremely serious,” he also, like many other FACE students, “(naively)

believed that ‘my innocence would protect me from harm. I assumed that ‘the truth would set me

free.’” Although Student 5 “assumed” the adjudication process would be “neutral, fair, and

balanced [and] that the investigation would reveal that the allegation against me lacked merit,” he

was “eventually found ‘Responsible’ on nothing more than my accuser’s word.”

       Even though the allegations against Student 5 involved “a sexual encounter that occurred

hundreds of miles from campus, over summer break, with a girl who was not even a student at my

university,” the school still conducted a disciplinary process. This situation—where the

complainant was not even a student, the alleged incident occurred both hundreds of miles away,

and it was entirely unrelated to school activities—would never happen under the Final Rules.

       Until “the last minute,” the university withheld from Student 5 the fabricated evidence

submitted by the complainant. As a result, Student 5 was unable to review the evidence against

                                                  9
          Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 13 of 21



him until the hearing was in process: “So there I was, a 22-year-old kid, sitting in front of a panel of

university administrators, clumsily attempting to prove that the evidence was fake, but with no real

way of doing so. Had I been presented that false evidence prior to the hearing, I would have had an

opportunity to develop a strategy for demonstrating that it was fraudulent.”

       Student 5 was not permitted to have an advocate, which in retrospect he realized was “self-

evidently absurd”: “A student accused of a Title IX violation has his entire educational and

professional future hanging in the balance. Expecting him to defend himself under such

circumstances is not only cruel, but incongruous with the stated goal of a fair and effective

process.” Neither was he permitted cross-examination allowing him to expose his accuser’s “very

well documented history of pathological dishonesty.” The protections promised by the Final Rules

would not have let this happen—the school would have been forced to give him the evidence

before the hearing and allowed an advisor to cross-examine his accuser about it.

       In the end, Student 5 was forced to file a lawsuit and spend a significant amount of money

to vindicate himself and restore his reputation. Unfortunately for accused students, justice often

comes at a high price.

       F. Student 6

       In 2017, two weeks before his last final exam, this family’s son was summoned to the Title

IX office and told that he had been charged with sexual assault. The assault supposedly happened

six months earlier, and a single investigator would be given the responsibility of deciding whether

he did it or not. In this case, their son was able to produce a photograph showing the accuser

smiling “immediately after her encounter with [their] son,” and he was also able to show that she

had told people about two other sexual encounters she had had with other people that same night.

       But only their son appears to have been charged. He was found responsible simply because

the single investigator found the accuser more credible. As happens every time when a single-

                                                  10
         Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 14 of 21



investigator model is used, their son had no opportunity to question his accuser and no chance to

put his case before a panel of neutral factfinders. Indeed, the investigator in that case had “made

public Facebook posts deriding neutrality and promoting a video likening college campus[es] to

hunting grounds for sexual predators.” The proceeding was also rife with irregularities. While

their son’s statement to the investigator “was included verbatim in the evidentiary file, only the

investigator’s summarized narrative of her impressions of witness testimony was presented for my

son’s review.” He was not able to read the testimony itself and was not able to confront any of the

witnesses against him, as he would have been able to during a live hearing. Their son was also

only interviewed once “and was the last person to be interviewed.” By that time, of course, the

investigator had clearly made up her mind. Their son ultimately attempted suicide and was

hospitalized. Unlike the complainant, he had to seek out and pay for his own support, and the

family “had to spend $25,000 just to defend our son from an overzealous and unfair process that

threatened not only my son’s educational and professional future, but also his very life.”

       G. Student 7

       Student 7’s case started in September 2016, on a particularly odd note—the Title IX

coordinator informed him that she had been told that he “may have been involved in a sexual

assault involving another male student,” which made little sense because he could not recall ever

having met that person and was not gay. He was not particularly concerned about it, especially

since he was told that the incident took place more than two years earlier. When he met with the

Title IX coordinator, she told him that the school would provide an advocate for him. They gave

him a victim’s advocate from the women’s center. After they received the investigation report, the

family was certain that the case could not possibly move forward. First, the accuser could not

remember whether the alleged incident took place in March or April 2014—which seems unlikely

for something that supposedly rose to the level of sexual assault. Second, one of the three

                                                  11
          Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 15 of 21



witnesses put forward by the accuser told the investigator that the accuser never even characterized

what had supposedly happened between him and their son as a sexual assault. Despite their hopes

that the case would be dropped then and there, it went all the way to the end, and “the effects of the

process [have] been life altering for our entire family”—even though their son was found not

responsible.

       This family strongly believes that the Final Rules would have made a huge difference in

their case and spared their son the trauma of a full investigation. Among other things, their son

would have had a hearing, and the accuser would have had to show up. Here, he did not even

bother to do that. Moreover, there was never any chance to resolve the case informally because the

school’s processes prohibited that. The Final Rules, of course, would allow common-sense

resolutions to all complaints, including especially stale complaints brought by people who are no

longer students at the school, which was the case here.

       H. Student 8

       The family of Student 8 was put through the trauma of a Title IX process for an email that

he never actually sent. Student 8 had been accused of sexual harassment in the email and

immediately suspended from his college sports team. This family was extremely grateful that their

daughter worked for another university and was able to connect them with FACE, who helped point

them in the direction of a lawyer. With the help of the lawyer, their son “was able to prove almost

immediately that he did not initiate the email chain where the girl said she was harassed. In fact, he

was able to prove that SHE started it.” Instead of calling a halt to things at that point, the case went

all the way through. When they finally got to the hearing, they learned that “the people on the

panel had not even read the investigator’s report!” The family considers this “a broken system.”

They had to “pay thousands of dollars to exonerate our son from something that would have taken

30 minutes in a real investigation with people who are trained in this sort of thing to figure out.”

                                                   12
          Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 16 of 21



This family concluded their statement by noting, “The havoc it wreaked and the emotional toll it

took on our family and community was mind blowing to all who hear about it. There has to be a

better way.” And indeed, as the Department has found, there is.

       I. Student 9

       Student 9’s story began in February of 2020, when he was falsely accused of sexual

misconduct by someone who had also claimed to have previously been assaulted by five other men.

His family could not afford to hire an attorney, so the father had to take off work repeatedly, book a

hotel near the school, and help prepare and advise his son throughout the investigation. Despite

providing a great deal of exculpatory evidence to the school, he was still charged with several

serious allegations.

       When a bishop in the son’s church asked to be interviewed by the investigators, because he

had relevant knowledge about the claimant’s attempts to disrupt Student 9’s engagement to another

woman, the investigators refused to interview him. A disciplinary hearing was held, and still the

family could not afford to hire a lawyer to help them. Before the hearing started, “the complainant

harassed, stalked, and attempted to publicly humiliate our son and his fiancée.” But the university

did nothing about that, because they said she had a right to say it—while telling him he could not

say anything publicly against her because “that would be intimidating to her.”

       Student 9’s parents took a significant amount of time off work in the run-up to the hearing

to help prepare him for it. It lasted almost 11 hours, during which he could not cross-examine his

accuser and had to sit and listen while she brought in impermissible character evidence. He was

ultimately found not responsible, but that has not ended the struggle this family has been through.

“Even to this day, it has taken an emotional, physical, and monetary toll on our son, his fiancée,

and us as a family.” The family cannot afford to take legal action against the school or the accuser,

but their “emotional trauma” is severe. They are deeply hopeful that the Final Rules will make

                                                 13
          Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 17 of 21



these processes fairer for all students.

        J. Student 10

        Student 10’s story makes clear that the harm of an unfair process can be deep and lasting

even if you win, because sometimes you still have to go through a process that can look an awful

lot like Bleak House.

        Student 10’s case ran for an almost unimaginably long time—from October 8 of 2015,

when he was first charged, to December 5, 2017, when he was finally exonerated. The Title IX

office reached out to him on October 9 to schedule a meeting, but the process slowed down

significantly from that point on. A single investigator was assigned to the case. Unsurprisingly,

she recommended a finding of responsibility and a sanction of suspension, which automatically

triggered a disciplinary hearing. Initially, and with absolutely no respect for Student 10’s academic

career, the hearing was scheduled for the week of final exams. It was later pushed back one month,

to January 15.

        Prior to the hearing, the school failed to provide all of the witness statements, including

notes that the investigator had taken. Incredibly, given what was at stake, the school limited the

hearing to only two hours, “with the school taking up much of the time either explaining the

process or presenting the accuser’s claim.” That left, as one might imagine, “very little time” for

Student 10’s attorney to do anything. The panel had more questions at the end, but they were

instructed that there was no more time. Imagine having fewer than two hours to defend yourself

against a horrific accusation, only to hear that the people who held your fate in their hands had to

stop asking questions.

        The panel found Student 10 responsible. He had two appeals left at that point. The first

was to the chancellor of the school. Between the hearing and the appeal, Student 10 had received

DNA results showing that his DNA was not present on the complainant. In rejecting his appeal, the

                                                   14
         Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 18 of 21



chancellor said that he did not think the DNA test would have “made a substantial difference in the

outcome.” After that, one appeal remained—to the Board of Regents. Student 10 had to file this

final appeal after the conclusion of his criminal case, during which he was found not guilty on

January 30, 2017.

       His final appeal to the Board of Regents was filed on October 1, 2017. “It was 16 pages

long with 198 pages of exhibits.” Repeatedly, the family showed how the accuser’s story did not

match the evidence, and how the school had overlooked exculpatory evidence including the

negative DNA test. On October 12, 2017, the Board of Regents remanded the case to the

chancellor, instructing him to “carefully review all of the new evidence presented,” “expunge the

disciplinary record if the discipline is not sustainable,” and—regardless of what he decided—

“provide a full explanation of his decision.” (In other words, this time you have to look at all of the

evidence and, if you choose to ignore some of it, explain why.) The chancellor did what he was

told, but it took him almost two months. On December 5, 2017, almost two years to the day after

the case began, the chancellor reversed his decision and found Student 10 not responsible.

       One might wonder what Student 10 has to complain about, given that he won. But the only

person who would ask such a question is someone who has never been put through a two-year

investigation or seen what that kind of thing can do to a person. “My son struggles dealing with the

false accusation,” his mother says. “What my son went through, no one should have to go through,

the depression caused by the process is heart wrenching.” She recounts holding her son for two

hours while he cried without ceasing on Christmas Eve of 2016. He lost his friends and many

educational opportunities, and defending the baseless charges cost them $150,000. To be sure, the

Final Rules cannot prevent all harms, but they will stop the single-investigator process. They will

also force schools to admit and consider exculpatory evidence, and they will give people like

Student 10 a chance to defend themselves without having to spend almost two years in the Title IX

                                                  15
           Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 19 of 21



process.

       K. Student 11—Elliott Pitts

       Elliott Pitts is the exception that proves the rule when it comes to going public in these

cases. That is because he was a student athlete. When student athletes are charged, they are

usually suspended from the team immediately. When you are a basketball player at a Division I

school, like Elliott was at the University of Arizona, that makes it impossible for you to disappear

quietly. So his case became public quickly, which is why he is the only student who was willing to

identify himself by name in this brief.

       Elliott was in his junior year, hoping to potentially go professional and coach one day, when

everything started to fall apart. On the morning of December 6, 2015, he came home after the team

had a big road win against Gonzaga. As college students tend to do, they celebrated with a party.

One of the people at the party was a female volleyball player who Elliott had been flirting back and

forth with over the past several months. At the party, she “proceeded to sit down next to the Elliott

on the couch” where he was playing video games, and “put her hand on his crotch.” They started

kissing and ultimately went back to his room. She then asked him to get a condom, which he did,

and he put the condom on. She then proceeded to get on top of him and participate enthusiastically

in sex. After it was over, Elliott left the bedroom, leaving the accuser to fall asleep in his bed while

he slept on the couch in the front room. When the accuser’s brother found out that Elliott and his

sister had left the party together, “he came back to their apartment in a rage, found [his sister]

naked in Elliott’s bed, and proceeded to take her to the dorm room where he left her in her bed.”

He then began to claim that Elliott had raped his sister.

       The Tucson police opened a criminal investigation. During that investigation, it came out

that the complainant had said, “It was consensual,” and claimed another time that she did not

actually remember what happened. The criminal investigation was, unsurprisingly, closed without

                                                   16
          Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 20 of 21



any charges being filed.

       Little did Elliot know that the Title IX process would be much worse.

       The Title IX process that followed is almost too bizarre to summarize sufficiently here.

One fact that stands out is that the Title IX officer herself added charges to the investigation that

even the complainant had not brought forward. Ultimately, Elliott was faced with a terrible

decision shortly before the hearing—go forward, and rely on what the family perceived to be a

terribly unfair investigative process, or accept the functional equivalent of a plea offer, which

would allow him to finish the semester, take a one-year suspension, and preserve his NCAA

eligibility. Like many defendants, he took the deal.

       Unfortunately, preserving his eligibility did not help him: “Little did we know, that

although 18 Division I colleges were approached regarding Elliott being available for transferring

to play basketball, 100 percent of these colleges passed, due to the current climate. The college

administrators didn’t want any negative attention that might come with Elliott’s transfer.”

The family’s story did not stop even there. The accuser’s family has “publicly outed the agreement

Elliott signed with the family and the school. They sent it to hundreds of U of A basketball alumni

and parents, as well as reaching out to Tucson journalists on ESPN to tell their side of the story.”

       ESPN ultimately declined to run a story after hearing Elliott’s version of events, but the

efforts alone have been extraordinarily traumatic for the family. Elliott ended up finishing college

at a community college and had to watch the Arizona Wildcats win the Pac-12 championship

without him in February of 2017. His life has never been the same, and the difference that the

procedural protections promised by the Final Rules would have made in his case, and in his life, are

impossible to overstate.




                                                   17
         Case 1:20-cv-01468-CJN Document 70 Filed 07/13/20 Page 21 of 21



                                          CONCLUSION

       FACE hopes that, through its telling of stories that too rarely get told, this brief has helped

inform the Court’s analysis of what is at stake if the Final Rules are delayed further. The Final

Rules must be allowed to become law; too many students’ futures are dependent upon correcting

the way our schools conduct Title IX disciplinary hearings. FACE students, who range in age from

six on up, have suffered and hoped for change long enough.

       For the foregoing reasons, FACE thus respectfully urges this Court to deny the Plaintiffs’

motion to enjoin the Final Rules.

                                                       Respectfully submitted,

                                                       /s/ Cynthia P. Garrett
                                                       Cynthia P. Garrett
                                                       California Bar No. 106218
                                                       (appearing under LCvR 83.2(c)(1))
                                                       Co-President, Families Advocating for
                                                       Campus Equality
                                                       3658 Warner Street
                                                       San Diego, CA 92106
                                                       T: (619) 823-5378
                                                       CPGarrett@FACECampusEquality.org

                                                       /s/ Justin Dillon
                                                       Justin Dillon (DC Bar No. 502322)
                                                       KAISERDILLON PLLC
                                                       1099 14th Street NW – 8th Floor West
                                                       Washington, DC 20005
                                                       T: (202) 640-2850
                                                       F: (202) 280-1034
                                                       jdillon@kaiserdillon.com




                                                  18
